Case 1:18-cv-01377-HYJ-PJG ECF No. 54-1 filed 09/30/20 PagelD.713 Page 1 of 2

 

TABLE OF CONTENTS
LIST OF EXHIBITS ...... sd ciaalsiid aa veduuinnss SavbiveradySiaxecubennuts cossscsa ss sunceamabanaierenvennecia yess cesuavehentvaine iv
TABLE OF AUTHORITIES vescessssscsstesesestssscooscbetesssbusvasvensvvedescsvesvvavenievsssbunsseestesdebnaisresseoeres vi-viii
INTRODUCTION .00....cccecseeeeceeeeeeeeeeneeeeeereneseneernesaesnnevenasedesseeseseeseseesuensseesansnsusseaseeeeeneaennas 1

UNDISPUTED FACTS THAT ESTABLISH LIABILITY AS TO ALL DEFENDANTS .2
STATEMENT OF FACTS scsscesssasssosssccsscsscasnverenernnserarenenensonssnenenssenaceasenennenenneasanennevavennanaseees 2

1. Plaintiff’ s Intellectual Property ......ccssscsscsesrvsreeesereeennennsesersansonssgnecsnsneses 2
Norman Rautiola, through his company Nartron, entered into a
Stock Purchase Agreement with Loren Stieg only to gain access
to S&S Innovations Corp’s intellectual property, not to conduct

business With Mr. Stieg ...cissecsersessesasccessavvessveosssonasetsensensseneentsenseneesenersenens 4
3% March 2014 — Norman Rautiola began operation of a new company to
compete with S&S that violates S&S’ intellectual property «0.0... 5

4, April 2014 — Norman Rautiola files Articles of Organization
with the State of Michigan to form Tattler Homes Products,
excludes S&S Innovations from the business, an utilizes S&S

equipment and intellectual property to compete with S&S... 6
5. May 2014 — Defendants infringement on S&S trademarks continues
despite demands to cease and CeSist........sseesenerererererensnsrsrssreressssenrenenennns 8
6, In the process of infringing on Plaintiff's trademark rights,
Defendants infringed upon Plaintiff's copyright protectiOn..........ssesseree 9
Ve Norman Rautiola and Tattler Home Products continue to violate
S&S’s intellectual property rights to this day.......:ccssesenenersrnerecsereeseesees 10
8. Significant customer confusion occurred as a result of Defendants’
violation of Plaintiff's intellectual property ..........ccecseestecsesteeeeeetsessnesteeeenes 11
9; Loren Stieg never consented to the formation of Tattler Home
PLOCUCCS. -ssacanrenesrermneoseneonrsenssiaassnntdsanadsbnieneesemnesbyA sian Mia RNDStNNscaROaNNeNNS 11
10. —- Procedural History ..........escssscnsesesseseesesessensssenressereessrsesseneeneressetsenrsaeeeenannanens 13
FED. R. CIV. P. 56 STANDARD. ossisissicieniseviiveeaeveessvsvsauen steniereessececsaneesenecaennee 14
LAW AND ARGUMENT .....ccscsscsssscsssserssnsenseeeseenesasbnesssesssnssesseseeeessastecesensadneeseoanssreensenssens 14

1. DEFENDANTS ADMITTED TO TRADEMARK AND COPYRIGHT
INFRINGMEN T iessesesssesstereestsccscesccvavssscnsensssaisenssnrscetssoraverarsevonsnerennesenererensens 14

II. TATTLER HOME PRODUCTS, LLC IS A DIRECT INFRINGER ON
PLAINTIFF’S INTELLECTUAL PROPERTY RIGHTS AND

li
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-1 filed 09/30/20 PagelD.714 Page 2 of 2

NORMAN RAUTIOLA AND NARTRON ARE CONTRIBUTORY

OFFENDERS. .. .gessssasacseassinncspagconstannanhaeitiads Aue sibs stiiinsentiornencctaerNNTE ERS 15
L, Direct Infringer — THP ....... snessissesnsnennesomncanominainemarenunrennnnesens + 16
2. Contributory Infringers — Norman Rautiola and Nartron............0.. 16

Ill. | THERE IS NO GENUINE ISSUE OF MATERIAL FACT THAT
DEFENDANTS ARE LIABLE FOR TRADEMARK INFRINGEMENT... 18

a. Strength of S&S Innovations Corp.’s Trademarks......:ccssssereeere 19
1, Plaintiffs federal registered trademarks are entitled to the
highest level of conceptual strength because they are
fanciful marks. ........... .sansiiigiacanniie meneMtewinennrmaaIeneTENaTD 19

2. Plaintiff's federally registered trademarks are entitled to the
highest level of commercial strength because they possess
great marketplace recognition for the sale of reusable

Canning lids..............10+-srearsnpenctsenessonseeonennensessengnsenseranayeanseasnlesseanbive 20
b. Relatedness of the Good or Services ....cscssessesceesessssesrsenesesessseeeeeees Dl
C. Similarity of the Mark ss .esanssmomannndnnetnnniitentatinnnsansrarenn Seana 22
d. Evidence of Actual ConfuSion........cescsssecssssssseesseesssessessdeeseensnseneese 23
e. Marketing Channels Used .0....c cc ccccccceseneereerestsenereenanenenestennennersars 24
f. Likely Degree of Purchaser Care.......cscccsseretsnetertenetseneentieeeeeses 25
g. Defendants’ Intent in Selecting its Mark... ccecseseeeeseneenneeeeees 25
h. Likelihood that Product Lines will Expand ........sccccssseecersreeesteenseees 26

IV. DEFENDANTS ARE LIABLE FOR UNFAIR COMPETITION
UNDER COUNT II OF PLAINTIFF’S FIRST AMENDED
COMPLAINT ... ccscssscssssssssscsessessscsvecvscvoveesteconteastecesecereeesnseversonseeneasenausenaranees 27

V. DEFENDANTS ARE LIABLE UNDER THE LANHAM ACT
FOR FEDERAL TRADEMARK COUNTERFEITING.......cccesesereerensessrees 29

VI. | THERE IS NO GENUINE ISSUE OF MATERIAL FACT THAT
DEFENDANTS ARE LIABLE UNDER 15 USC §1125 FOR

CYBERSQUATTING ....cccccsssssscssesesrsesscreessassessenesensenaestsorersresseserseerenneeenes 30

VII. DEFENDANTS ARE LIABLE UNDER 17 USC § 101, ET SEQ,
FOR COPYRIGHT INFRINGEMENT ......cccesseerseereeseeteetseeenetrenereensennereaeens 32
CONCLUSION wisssvsstsncscntstssicsssstoscsssnsnvssssnsianntconesvaasserensesanseaasasecussnaaensnsonrennseasreqnnntensennereens 34

iil
